Citation Nr: 1134108	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-14 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than December 7, 1999, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the hands.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for bilateral hip disorder.  

6.  Entitlement to an increased rating for headaches associated with residuals of head injury currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.

The Veteran testified at a Travel Board Hearing at the Chicago, Illinois, RO, before the undersigned.  The transcript of the hearing is of record and was reviewed.  

The issue of whether there was clear and unmistakable error (CUE) in the October 2000 rating decision with respect to the effective date of service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a cervical spine disorder, entitlement to service connection for a lumbar spine disability, and entitlement to service connection for a bilateral hip disorder addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2000 rating decision awarded an effective date of December 7, 1999, for service connection for PTSD.

2.  In December 2003, the Veteran filed a new claim for entitlement to an effective date prior to December 7, 1999, for the award of service connection for PTSD.

3.  The Veteran's freestanding claim for an earlier effective date is barred as a matter of law.

4.  The competent evidence demonstrates that the Veteran has peripheral neuropathy of the hands that is proximately due to the Veteran's service-connected diabetes mellitus, type II.

5.  The Veteran has chronic daily headaches and frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision which implemented the grant of service connection for PTSD and assigned an effective date of December 7, 1999, for service connection is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 (2010).

2.  There is no legal entitlement to an effective date earlier than December 7, 1999, for the award service connection for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400. 20.1103 (2010).

3.  Peripheral neuropathy of the hands is secondary to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).

4.  The criteria for a 50 percent evaluation for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in May 2006 and October 2006 fully satisfied the duty to notify provisions with regard to the issue of entitlement to an increased rating for headaches associated with residuals of head injury.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Board notes that the May 2006 letter provided this notice. 
The Board observes that both the May 2006 and October 2006 letters were sent to the Veteran after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the May 2006 and October 2006 letters fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the notice was provided the case was readjudicated and an April 2007 statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).  

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, VA treatment records, and VA examination reports are associated with the claims folder. 

The Veteran was afforded VA compensation and pension (C&P) examinations in accordance with his claim for entitlement to an increased rating for headaches associated with residuals of head injury in December 2006, November 2008 and January 2010.  38 C.F.R. § 3.326(a) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the VA medical records.  They consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

As the Board's decision herein to grant service connection for peripheral neuropathy of the hands as secondary to service-connected diabetes mellitus, type II, is a full grant of the benefits sought on appeal with respect to that claim, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

As noted above, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The provisions of the VCAA are not applicable to the Veteran's claim of entitlement to an earlier effective date as this issue in this case turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  As no reasonable possibility exists that would aid in substantiating the instant claims, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

I.  Earlier Effective Date--PTSD

The Veteran asserts that the effective date for the award of service connection for PTSD should be earlier than December 7, 1999.  Specifically, he contends that he should be awarded service connection dating back to his separation from active duty service in October 1969, as he has suffered from this condition since active duty service.  The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2010).

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.

The Board has reviewed the record, and finds that there is no correspondence from the Veteran which can be construed as a timely notice of disagreement with respect to the grant of service connection for PTSD in the October 2000 rating decision.  While the Veteran submitted a December 2000 notice of disagreement (NOD) with other issues in the October 2000 rating decision, the NOD did not refer to the issue of an earlier effective date for PTSD and in no way can be construed as an intention to initiate an appeal of this issue.  Therefore, the December 2000 NOD cannot constitute a timely appeal of the effective date issue.  Therefore, the October 2000 rating decision, which assigned an effective date of December 7, 1999, for service connection for PTSD, is final.  See 38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

Additionally, while the Veteran submitted a statement in December 2003 claiming that he was entitled to an earlier effective date for his award of service connection for PTSD, this was not a timely appeal and is therefore a new claim for an earlier effective date for the award of service connection for PTSD.  However, as noted above, the October 2000 rating decision is final and there are no freestanding earlier effective date claims.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As the Veteran's current appeal thus consists of a "freestanding claim for earlier effective dates", it would vitiate the rule of finality.  As such, the Board finds that there is no proper claim in this case.  The Veteran's claim must therefore be denied as a matter of law.

II.  Service Connection-Peripheral Neuropathy of the Hands

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

The Veteran, in his original claim and throughout the appeal, has limited his appeal to service connection for peripheral neuropathy of the hands as secondary to his service-connected disability of diabetes mellitus, type II.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection, effective October 10, 2006.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the nonservice-connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Prior to this amendment, as noted above, secondary service connection was warranted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The amendments to this section are not liberalizing.  Therefore, because the Veteran's original claim of entitlement to service connection for peripheral neuropathy of the hands as secondary to service-connected diabetes mellitus, type II, was received in November 2005, the Board will apply the former version of the regulation.

The Board notes initially that the Veteran has a current disability.  In this regard the Board notes the January 2010 VA examination in which the Veteran is diagnosed with peripheral neuropathy involving the hands.  As such the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

With regard to direct service connection the Board notes that there is no evidence that the Veteran was diagnosed with peripheral neuropathy while on active duty service.  In this regard the Board notes the Veteran's September 1969 separation examination that is absent of complaints for peripheral neuropathy and lists the Veteran's upper extremities as normal.  There are no complaints in the Veteran's service treatment records regarding abnormalities in the hands and no diagnosed peripheral neuropathy.  As such the Board finds that direct service connection must be denied as there is no evidence that the Veteran had peripheral neuropathy of the hands while in active duty and there is no evidence that the Veteran was diagnosed with peripheral neuropathy of the hands until many years after service.  Additionally, as noted above, the Veteran does not contend that his peripheral neuropathy of the hands is related to his active duty service.  

With regard to secondary service connection, the Board finds that there is evidence that the Veteran's peripheral neuropathy of the hands is the result of his service-connected diabetes mellitus, type II.  

In this regard, the Board notes the November 2008 and January 2010 VA examinations in which the VA examiner diagnosed the Veteran with peripheral neuropathy of the hands.  Sensory examination revealed that the Veteran exhibited a stocking-and-glove-type distribution sensory loss to pain and temperature.  The VA examiner then opined in both the November 2008 and January 2010 VA examinations that the Veteran's peripheral neuropathy of the hands is at least as likely as not related to the Veteran's service-connected diabetes mellitus, type II.  

Under the above circumstances, the Board finds that the evidence supports the Veteran's claim of service connection for peripheral neuropathy of the hands as secondary to the Veteran's service-connected diabetes mellitus, type II.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
III.  Increased Rating--Headaches

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's headaches.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service- connected headaches.  See also, Hart v. Mansfield, 21 Vet. App. 505 (2007)

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. As noted, in initial rating cases separate ratings can be assigned for separate periods of time based on the facts found, i.e., "staged" ratings.  Fenderson v. West, supra; 38 C.F.R. § 4.2 (2010).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the Veteran's service-connected disability did not undergo an increase in severity sufficient to warrant a staged rating during the relevant appeal period.  As such, the Board will discuss the Veteran's headache symptomatology in relation to the applicable rating criteria for the entire appeal period.

The Veteran currently has a 10 percent disability rating for headaches under Diagnostic Code 8100.  A 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months.  Id.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The Board notes that the Veteran was afforded VA examinations that addressed the Veteran's headaches in December 2006, November 2008, and January 2010.  In the December 2006 VA examination it was noted that the Veteran reported having chronic headaches of two types.  The first type was a sharp, jabbing-type headache that quickly came and went and occurred every other day.  The second type was a severe prostrating headache that was often accompanied by nausea, vomiting, and photophobia and rendered the Veteran unable to function.  These headaches usually lasted for a day or two and occurred once a week, or 4 times a month.  In the November 2008 VA examination the Veteran reported having severe prostrating headaches weekly that were accompanied by nausea, vomiting, and photophobia that rendered him unable to function for at least a day.  The Veteran also reported sharper headaches that occurred more frequently but were not prostrating.  Finally in the January 2010 examination the Veteran reported frequent headaches that occurred multiple times a week.  The Veteran noted that most of these headaches were not prostrating, but that he did suffer from prostrating headaches at least once or twice a month which rendered him unable to function.  These headaches were accompanied by nausea and photophobia. 

Additionally the Board notes that the Veteran testified at his April 2011 Travel Board hearing that he had severe prostrating headaches three to four times a month which rendered him unable to function because he had to lay down and not move.  

The Board notes that the Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to describe the frequency and severity of his headaches; and the Board finds that the Veteran's reports have been credible.  Additionally the Board, also finds that the objective medical evidence provided during the Veteran's treatment and during VA examinations supports the Veteran's reports.  In light of the foregoing, the Board concludes that the criteria for a 50 percent evaluation, the maximum rating, have been met for the Veteran's service-connected headaches.

In evaluating the Veteran's claims for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's headaches, with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Under the above circumstances, the Board finds that the evidence is supports the Veteran's claim for an increased evaluation of 50 percent for headaches for the entire appeal period.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than December 7, 1999, for the grant of service connection for posttraumatic stress disorder is denied.  

Entitlement to service connection for peripheral neuropathy of the hands is granted.

Entitlement to an increased rating of 50 percent, but no greater, for headaches associated with residuals of head injury is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

With respect to the remaining issues on appeal, the Board finds that additional development is warranted.

The Veteran contends that he is entitled to service connection for a cervical spine disability, a lumbar spine disability, and a bilateral hip disorder because all are related to his active duty service.  Specifically the Veteran contends that all of these disabilities are the result of his jumping out of airplanes and helicopters while serving in Vietnam.  

The Board notes that the Veteran is a combat Veteran who was awarded a Combat Infantryman Badge, a Purple Heart, and a Parachute Badge while serving on active duty from May 1964 to October 1969.  The Board notes that back and hip injuries would be consistent with the circumstances, conditions, or hardships of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

Additionally the Board notes that VA treatment records indicate that the Veteran does have a current disability with regard to his cervical spine, his lumbar spine, and his bilateral hips.  In this regard the Board notes a July 2005 MRI that revealed degenerative disc disease of the cervical spine and the lumbar spine.  Additionally the Board notes a December 2006 x-ray report that revealed that the Veteran had mild degenerative changes in both hip joints.  

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  Id.

Therefore the Veteran should be afforded a VA examination to determine the etiology of the Veteran's degenerative disc disease of the cervical and lumbar spine and degenerative changes of the bilateral hips.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his degenerative disc disease of the cervical and lumbar spine and degenerative changes of the bilateral hips.  The claims file must be made available to the examiner for review of pertinent documents therein, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether the Veteran's degenerative disc disease of the cervical and lumbar spine and degenerative changes of the bilateral hips are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) related to the Veteran's active duty service.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, an explanation as to why should be clearly and specifically stated in the examination report.

2. After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


